DETAILED ACTION

	Claims 1, 12, 23, 24 are amended.
	Claims 25-28 are new.
	The 35 USC 101 rejection has been withdrawn based on Applicants amendments.
The 35 USC 112 2nd and invoking of the 112 6th has been withdrawn based on Applicants arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
It is further noted, that a phone call was placed to Ibraham Sharifzadeh on 7/12/22 indicating the limitation of “wherein a time duration of the first reservation preamble includes a plurality of waveform samples of a multi-tone transmission and a switching gap without one or more active transmissions” found in independent claims 1, 12 and 23, however not found in the newly added independent claims 25-28, if incorporated into newly added independent claims 25-28 would also make those claims allowable over the prior art of record.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over MOTOROLA:
"Uplink Common Control Channel’, 3GPP TSG RAN1 #49-bis, 3GPP Draft; R1-072711 UL_CCCH, 34 Generation Partnership Project (3GPP) (Hereafter referred to as Motorola) and in further view of Chen et al US (9,750,018).

Regarding claim 25, Motorola et al teaches a method of communication at a user equipment (UE), comprising: determining whether a first reservation preamble of a first operator is received on a first time slot of multiple time slots of a downlink channel from a first network entity (see section 1. Introduction, uplink control channels are reserved for UEs to provide feedback on uplink, a common channel and sequence is reserved). Although Motorola teaches the limitations above, they fail to explicitly teach the use of a second preamble as further recited in the claim.  Conversely Chen et al teaches such limitations; and transmitting a second reservation preamble of the first operator on an uplink channel to a second network entity based on a determination that the first reservation preamble of the first operator is received (see claim 9, in a first time interval, the first preamble of a transmission to a station using a first channel with a first bandwidth, the first preamble including a first indicator indicating the second channel with the second bandwidth, the second bandwidth greater than the first bandwidth, transmit, in the first time interval, the second preamble of the transmission to the station using a third channel with a third bandwidth).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined teachings of Motorola with the use of a second preamble as taught by Chen et al.  The motivation for this would have been to ensure preambles can be detected on a wide area of stations (see column 3 lines 1-5).  
Regarding claim 26, Motorola et al teaches an apparatus for wireless communications at a user equipment (UE), comprising: a memory; and a processor coupled to the memory and configured to: 6Application No.: 16/871,971 Reply to Office Action of December 24, 2021 determine whether a first reservation preamble of a first operator is received on a first time slot of multiple time slots of a downlink channel from a first network entity (see section 1. Introduction, uplink control channels are reserved for UEs to provide feedback on uplink, a common channel and sequence is reserved). Although Motorola teaches the limitations above, they fail to explicitly teach the use of a second preamble as further recited in the claim.  Conversely Chen et al teaches such limitations; and transmit a second reservation preamble of the first operator on an uplink channel to a second network entity based on a determination that the first reservation preamble of the first operator is received (see claim 9, in a first time interval, the first preamble of a transmission to a station using a first channel with a first bandwidth, the first preamble including a first indicator indicating the second channel with the second bandwidth, the second bandwidth greater than the first bandwidth, transmit, in the first time interval, the second preamble of the transmission to the station using a third channel with a third bandwidth).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined teachings of Motorola with the use of a second preamble as taught by Chen et al.  The motivation for this would have been to ensure preambles can be detected on a wide area of stations (see column 3 lines 1-5).   
Regarding claim 27, Motorola et al teaches an apparatus for wireless communications at a user equipment (UE), comprising: means for determining whether a first reservation preamble of a first operator is received on a first time slot of multiple time slots of a downlink channel from a first network entity (see section 1. Introduction, uplink control channels are reserved for UEs to provide feedback on uplink, a common channel and sequence is reserved). Although Motorola teaches the limitations above, they fail to explicitly teach the use of a second preamble as further recited in the claim.  Conversely Chen et al teaches such limitations; and means for transmitting a second reservation preamble of the first operator on an uplink channel to a second network entity based on a determination that the first reservation preamble of the first operator is received (see claim 9, in a first time interval, the first preamble of a transmission to a station using a first channel with a first bandwidth, the first preamble including a first indicator indicating the second channel with the second bandwidth, the second bandwidth greater than the first bandwidth, transmit, in the first time interval, the second preamble of the transmission to the station using a third channel with a third bandwidth).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined teachings of Motorola with the use of a second preamble as taught by Chen et al.  The motivation for this would have been to ensure preambles can be detected on a wide area of stations (see column 3 lines 1-5).    
Regarding claim 28, Motorola et al teaches a non-transitory computer-readable medium storing computer executable code for wireless communications at a user equipment (UE), comprising code for: determining whether a first reservation preamble of a first operator is received on a first time slot of multiple time slots of a downlink channel from a first network entity (see section 1. Introduction, uplink control channels are reserved for UEs to provide feedback on uplink, a common channel and sequence is reserved). Although Motorola teaches the limitations above, they fail to explicitly teach the use of a second preamble as further recited in the claim.  Conversely Chen et al teaches such limitations; and transmitting a second reservation preamble of the first operator on an uplink channel to a second network entity based on a determination that the first reservation preamble of the first operator is received (see claim 9, in a first time interval, the first preamble of a transmission to a station using a first channel with a first bandwidth, the first preamble including a first indicator indicating the second channel with the second bandwidth, the second bandwidth greater than the first bandwidth, transmit, in the first time interval, the second preamble of the transmission to the station using a third channel with a third bandwidth).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined teachings of Motorola with the use of a second preamble as taught by Chen et al.  The motivation for this would have been to ensure preambles can be detected on a wide area of stations (see column 3 lines 1-5).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478